Exhibit 10.4.2

THIRD AMENDED AND RESTATED

MASTER PROPERTY MANAGEMENT AND LEASING AGREEMENT

THIS THIRD AMENDED AND RESTATED MASTER PROPERTY MANAGEMENT AND LEASING AGREEMENT
(this “Agreement”) is made and executed as of the 8th day of March, 2012, by and
between Global Income Trust, Inc., a Maryland corporation and Global Income, LP,
a Delaware limited partnership (collectively, “Company”), the various
subsidiaries of the Company set forth on the Joinder(s) attached hereto
(individually or collectively or both as the context requires, the Company and
each such subsidiary, only with respect to the property owned by it, “Owner”)
and CNL Global Income Managers, LLC, a Delaware limited liability company
(“Manager”).

W I T N E S S E T H:

WHEREAS, Owner owns the Properties (as defined below); and

WHEREAS, Owner has employed Manager to manage and coordinate the leasing of
certain of the Properties to be acquired by Owner pursuant to the Master
Property Management and Leasing Agreement between Owner and Manager dated
April 7, 2009 (the “Effective Date”), which Original Agreement established the
terms and conditions for such services and which agreement was subsequently
updated as of January 20, 2010 to reflect the name changes of the Company, the
Manager and the Owner (such agreement, as updated, referred to herein
collectively as the “Original Agreement”); and

WHEREAS, the Original Agreement was amended and restated as of June 3, 2010 (the
“First Amended and Restated Agreement”), and was further amended and restated as
of August 11, 2011 (the “Second Amended and Restated Agreement”); and

WHEREAS, the Second Amended and Restated Agreement is being amended and restated
as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein, the parties
agree as follows:

I.        DEFINITIONS

Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Agreement:

1.A.    “Account” shall have the meaning ascribed to it in Section 2.C.9 herein.

1.B.    “Affiliate” means, with respect to any Person: (i) any Person directly
or indirectly owning, controlling or holding, with the power to vote, 50% or
more of the outstanding voting securities of such other Person; (ii) any Person
50% or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held, with the power to vote, by such other Person;
(iii) any Person directly or indirectly controlling, controlled by or under
common control with such other Person; (iv) any trustee or general partner of
such other Person; and (v) any legal entity for which such Person acts as a
trustee or general partner.



--------------------------------------------------------------------------------

1.C.    “Annual Business Plan” shall have the meaning ascribed to it in
Section 2.E.3 herein.

1.D     “BOMA” shall have the meaning ascribed to it in Section 8.I.2 herein.

1.E.    “Cause” means (i) with respect to the termination of this Agreement by a
party, a material breach of this Agreement of any nature whatsoever by the other
party, which breach is not cured within thirty (30) days after notice is given
to the breaching party specifying the nature of the alleged breach, and which
breach relates to all or substantially all of the Properties, and (ii) with
respect to the removal of a given Property from Schedule I hereto by a party, a
material breach of this Agreement of any nature whatsoever by the other party,
which breach is not cured within thirty (30) days after notice is given to the
breaching party specifying the nature of the alleged breach, and which breach
relates specifically to such Property.

1.F.     [Intentionally Omitted.]

1.G.    [Intentionally Omitted.]

1.H.    “Company” shall have the meaning ascribed to it in the preamble of this
Agreement.

1.I.     “Confidential Information” shall have the meaning ascribed to it in
Section 8.P herein.

1.J.     “Controlling Agreements” shall have the meaning ascribed to it in
Section 2.C.11 herein.

1.K.    “Documents and Forms” shall have the meaning ascribed to it in
Section 2.E.2 herein.

1.L.    “Eligible Severance Payment” shall have the meaning ascribed to it in
Section 3.C herein.

1.M.   “Embargoed Person” shall have the meaning ascribed to it in
Section 7.A.13 herein.

1.N.    “Gross Revenues” means all amounts actually collected as rents (except
for rents paid under any vacant master lease space) or other charges for the use
and occupancy of Properties including but not limited to parking income to the
extent Manager’s responsibilities include a parking facility, after hours HVAC
reimbursements and other direct tenant charges, on a cash basis, but shall
exclude: parking revenues to the extent a parking facility is managed by a third
party; any payments by tenants for amortization of lease improvements over
building standard, determined by Owner; security deposits and reductions in
security deposits as a result of damage from tenant misuse of or damage to
property; rebates, discounts or other credits received by Manager incident to
purchases, contracts or other arrangements entered into pursuant

 

2



--------------------------------------------------------------------------------

to this Agreement for the account of Owner, which items shall accrue solely to
the benefit of Owner; abated rent; sales tax; lease termination/buyout
settlement amounts; environmental reimbursements; property tax refunds;
miscellaneous income taxable to Owner; interest and other investment income of
Owner and proceeds received by Owner for a sale, exchange, condemnation, eminent
domain taking, casualty or other disposition of assets of Owner.

1.O.     “Improvements” means all buildings, structures and equipment from time
to time located on Properties and all parking and common areas located on
Properties.

1.P.      “Key Personnel” shall have the meaning ascribed to it in
Section 2.C.5(d) herein.

1.Q.     “Lease” or “Leases” means, unless the context otherwise requires, any
lease, ground lease, master lease or sublease made by Owner as landlord or by
its predecessor relating to a Property or portions thereof.

1.R.     “Leasing Activities Agreement” shall have the meaning ascribed to it in
Section 2.C.1(f) herein.

1.S.     “Lender” and “Lenders” shall have the meaning ascribed to it in
Section 2.C.1(e) herein.

1.T.     “List” shall have the meaning ascribed to it in Section 7.A.13 herein.

1.U.     “Losses” shall have the meaning ascribed to it in Section 5.D.1 herein.

1.V.     “Manager” shall have the meaning ascribed to it in the preamble of this
Agreement.

1.W.    “Management Fee” means the fee payable to Manager for its services
hereunder; provided that the Management Fee does not include the Oversight Fee.

1.X.     “Manager Indemnified Parties” shall have the meaning ascribed to it in
Section 2.E.4 herein.

1.Y.     “Manager’s Employees” shall have the meaning ascribed to it in
Section 2.C.5(a)(2) herein.

1.Z.     “OFAC” shall have the meaning ascribed to it in Section 2.C.14 herein.

1.AA.  “Oversight Fee” shall have the meaning ascribed to it in Section 4.D
herein.

1.BB.  “Oversight Services” shall have the meaning ascribed to it in Section 4.D
herein.

1.CC.  “Owner” shall have the meaning ascribed to it in the preamble of this
Agreement.

1.DD.  “Owner Indemnified Parties” shall have the meaning ascribed to it in
Section 5.D.2 herein.

 

3



--------------------------------------------------------------------------------

1.EE.    “Owner’s Representative” shall have the meaning ascribed to it in
Section 8.S herein.

1.FF.    “Owner’s Share of Eligible Severance Payments” shall have the meaning
ascribed to it in Section 3.C herein.

1.GG.   “Person” means an individual, corporation, association, business trust,
estate, trust, partnership, limited liability company or other legal entity.

1.HH.   “Prohibited Person” shall have the meaning ascribed to it in
Section 7.A.14 herein.

1.II.      “Properties” means all tracts (including all buildings and other
improvements and property of Owner located thereon) as yet unspecified but to be
acquired by Owner and other entities controlled by the Company, specified in
writing by Owner to be managed by Manager, and included on Schedule I hereto, as
amended from time to time in accordance with Section 2.A or Section 6.D herein,
containing improvements or on which Owner will construct improvements.

1.JJ.     “Property Financings” shall have the meaning ascribed to it in
Section 8.O herein.

1.KK.  “Property Management Representative” shall have the meaning ascribed to
it in Section 2.C.5(d) herein.

1.LL.   “Reimbursable Staff Member” shall have the meaning ascribed to it in
Section 3.C herein.

1.MM. “Submanager” means any Affiliate of Manager to whom Manager has assigned
or subcontracted all or part of its duties hereunder pursuant to Section 8.C(1).

1.NN.  “Reporting Requirements” shall have the meaning ascribed to it in
Section 2.E.2 herein.

1.OO.  “Updated Requirements” shall have the meaning ascribed to it in
Section 2.E.2(a) herein.

II.        APPOINTMENT OF MANAGER; SERVICES TO BE PERFORMED

2.A.     Appointment of Manager.  Owner hereby appoints Manager as the exclusive
managing agent and tenant coordinating agent of the Properties, and Manager
hereby accepts such appointment on the terms and conditions hereinafter set
forth. Owner hereby authorizes Manager to exercise such powers with respect to
the Properties as may be necessary for the performance of Manager’s obligations
under the terms of this Agreement provided, however, Manager shall have no right
or authority to commit or otherwise obligate or bind Owner in any manner
whatsoever, except to the extent specifically provided herein. From time to time
during the term of this Agreement, whenever Owner or any other entity controlled
by the Company shall acquire a tract containing improvements or on which Owner
or such entity will construct improvements, Owner shall be required to amend
Schedule I hereto, effective on the date of such acquisition, to include such
tract as a “Property” for purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

2.B.    General Duties.   Manager shall manage, operate, maintain and lease the
Properties in accordance with the generally accepted standards for the type of
property being managed in the area in accordance with all applicable loan
requirements, subject, however to the management rights and responsibilities
reserved or allocated to any tenant under the leases for the respective
Properties. Manager shall make available to Owner the full benefit of the
judgment, experience and advice of the members of Manager’s organization and
staff with respect to the policies to be pursued by Owner relating to the
management, operation, maintenance and leasing of the Properties.

2.C.    Specific Duties.  Manager’s duties include the following:

1.        Lease Obligations.  Manager shall be Owner’s exclusive leasing agent
for the Properties, and shall, to the extent permitted by applicable law and
subject to this Agreement, perform all leasing functions relating to the
Properties. Manager shall be paid for such leasing activities in conformity with
this Agreement, which amounts shall be in addition to the compensation otherwise
payable to Manager hereunder. Without limiting the generality of the foregoing,
Manager’s leasing function includes the following:

(a)      Manager shall use commercially reasonable efforts to lease all space in
the Properties which is now vacant, becomes vacant or is projected to become
vacant during the term of this Agreement, subject to the limitations imposed by
any Annual Business Plan approved by Owner, and Manager’s responsibilities shall
include lease negotiation coordination, tenant improvement coordination,
governmental liaison, opening activities, tenant liaison, facilitating tenant
move-in and similar activities. Manager may, in its sole discretion, engage the
services of other outside cooperating real estate consultants and brokers to
lease space in the Properties on behalf of Owner and who shall be paid by Owner
such commissions as may be included in the Annual Business Plan approved by
Owner or are otherwise established by Owner and Manager from time to time.
Manager shall, so far as possible, procure references from prospective tenants,
investigate such references and use its best judgment in the selection of
prospective tenants. Where appropriate, upon the occurrence of a vacancy or a
projected vacancy, Manager will prepare and disseminate adequate rental
listings. After a vacancy is listed, Manager will cooperate with brokers in an
effort to aid in successfully filling the vacancy. Manager shall establish
procedures to ensure that ample time is available to renew existing leases or
obtain new tenants in an effort to minimize vacancies and loss of income.

(b)      Owner shall refer all inquiries concerning the rental of space in the
Property to Manager. All negotiations with prospective tenants shall be
conducted by Manager or under its direction. All leases for the Properties

 

5



--------------------------------------------------------------------------------

shall be prepared by Manager in the name of Owner and shall be in accordance
with such leasing guidelines as Owner and Manager shall agree upon from time to
time. Manager shall secure Owner’s prior written approval before finalizing any
lease for a Property that is not in compliance with the leasing plan set forth
in the Annual Business Plan. All leases for Properties shall be presented to and
executed by Owner. Manager shall duly and punctually comply with all the
obligations of Owner under all leases with tenants of space in the Property, but
solely on behalf of Owner and at Owner’s expense.

(c)      Manager shall prepare all advertising and promotional materials for the
Properties, which materials shall be used only after Owner’s approval and shall
comply with all applicable laws, ordinances and regulations. The costs of all
advertising and promotional materials shall be at Owner’s sole cost and expense
and shall either be in accordance with an approved operating budget or otherwise
approved by Owner in writing.

(d)      Rental rates for space in the Properties shall be established by Owner.
Manager shall, promptly following the execution of this Agreement and from time
to time thereafter, provide general market information and general office space
rental rate surveys and make recommendations to Owner with respect to rental
rates.

(e)      Manager shall assist Owner, as requested, in obtaining any approvals of
proposed leases for the Properties, the tenants and the terms thereof which may
be required from the Properties’ lenders, including senior financing, mezzanine
level financing or preferred equity (each, a “Lender” and collectively,
“Lenders”) in accordance with the terms of the applicable loan documents.

(f)       Notwithstanding anything in this Section 2.C.1 to the contrary, the
parties acknowledge and agree that Manager may not be licensed to act as a real
estate broker in the state(s) in which the Properties are located and that, in
such a case, Manager shall either: (a) subcontract the leasing activities
described herein to a licensed real estate broker qualified (by years of
experience, number of employees, number and type of properties under management
and standing in the marketplace) to manage properties of like kind in the
vicinity of the Properties; or (b) if Owner elects to enter into a separate
agreement with a leasing agent, Manager shall cause the leasing activities
described herein to be performed by Owner’s leasing agent by acting as Owner’s
agent to enforce all of Owner’s rights and fulfill Owner’s duties under the
separate agreement between Owner and Owner’s leasing agent (the “Leasing
Activities Agreement”), with the exception of the obligation to pay Owner’s
leasing agent the commissions payable pursuant to the Leasing Activities
Agreement (which shall remain Owner’s responsibility). Notwithstanding anything
in this Section 2.C.1 to the contrary, if Owner elects to enter into a Leasing
Activities

 

6



--------------------------------------------------------------------------------

Agreement with a real estate broker licensed in the state in which the
Properties are located and remains obligated to pay the commissions due
thereunder, then Manager shall not be paid for the leasing activities described
in Section 4.B below.

2.        Maintenance.    Manager’s duties and supervision in this respect shall
include, without limitation, cleaning of the interior and the exterior of the
Improvements and the public common areas on the Properties and the making and
supervision of repair, alterations, and decoration of the Improvements, subject
to and in strict compliance with this Agreement and the Leases. Non-budgeted
expenses for any individual item of work which are not reimbursed by a tenant
shall not exceed the sum of $5,000 unless specifically authorized in advance by
Owner, provided that emergency repairs which are immediately necessary for the
preservation or safety of the Properties, for the safety of occupants or other
persons, or required to avoid the suspension of any necessary service of the
Properties may be made by Manager without prior approval of Owner if, under the
circumstances, Owner cannot be conveniently notified before the required
emergency repairs must be done.

3.        Intentionally Omitted.

4.        Notice of Violations.    Manager shall forward to Owner promptly upon
receipt all notices of violation or other notices from any governmental
authority, board of fire underwriters or any insurance company, and shall make
such recommendations regarding compliance with such notice as appropriate.

5.        Personnel.  Subject to Section 8.C below, Manager shall employ at all
times a sufficient number of capable employees to properly, safely and
economically manage, operate and maintain the Properties. Manager shall fully
comply with all applicable laws and regulations and agreements having to do with
worker’s compensation, social security, unemployment insurance, hours of labor,
wages, working conditions under Manager’s control and other employer- employee
related subjects. All matters pertaining to the employment, supervision,
compensation, promotion and discharge of such employees are the responsibility
of Manager.

(a)      Employees of Manager:

  (1)      Manager, as an independent contractor, has the authority to control
and direct the management and operation of the Properties in accordance with the
terms hereof.

  (2)      All persons employed in connection with the management and operation
of the Properties (“Manager’s Employees”) shall be employees of Manager or such
consultants, independent contractor or contractors as may be retained by Manager
and not employees of Owner.

(b)       It shall be the responsibility of Manager to properly train the
members of its property team and cause the appropriate team members to become
familiar with the terms of this Agreement, key tenant lease provisions and
vendor/contractor contract terms.

 

7



--------------------------------------------------------------------------------

(c)      Schedule of Employees:    Manager shall provide Owner with a schedule
of employees annually. This schedule shall include the names of employees, job
title, and time allocated to the Properties. Manager agrees to identify in the
annual operating budget for approval by Owner, all employees’ salaries that are
directly charged to the Properties. When such employee terminates his employment
with Manager, or the employee’s employment is otherwise terminated, a new
employee must be identified by notification in writing to Owner by Manager as a
replacement. When it is necessary to replace employees working at the
Properties, Manager shall notify Owner, in advance, of the reasons for the
replacement and the qualifications for the replacement personnel and Owner shall
have the right to approve any such replacement personnel.

(d)      Key Personnel:    This agreement is made with the understanding that
Owner and Manager have identified the key personnel (“Key Personnel”) set forth
in Appendix A attached hereto, including the employee who will be responsible
for the direct management of each Property (the “Property Management
Representative”). Owner has a right to approve any Key Personnel change.
Appendix A shall be updated jointly by Owner and Manager, each acting reasonably
and in good faith, upon any modification of Schedule I to add or remove a
Property pursuant to this Agreement.

6.      Utilities and Supplies.  Manager shall, on behalf of Owner, enter into
or renew contracts for electricity, gas, steam, landscaping, fuel, oil,
maintenance and other services as are customarily furnished or rendered in
connection with the operation of similar rental property in the area, or as it,
in its reasonable judgment, shall deem prudent, provided that Manager shall
submit to Owner for its approval such contracts for items of expense which are
not contemplated in the Annual Business Plan. Further, at the time of execution
of any service contract, the cost of the services to be provided under such
contract shall be comparable with general prevailing market conditions, as to
each of the Properties. Unless Owner notifies Manager of its disapproval of any
such contract within ten (10) days of the Owner’s receipt of a copy of such
written contract, Owner shall be deemed to have approved such contract. Manager
shall also purchase all supplies which Manager deems necessary to maintain and
operate the Properties, provided that no such purchase which is outside the
ordinary course of business or which is of a nature not reimbursed by tenants
shall be made by Manager without the prior written consent of Owner.

7.      Expenses.  Manager shall analyze all bills received for services, work
and supplies in connection with maintaining and operating the Properties, pay
all such bills from the Account (as defined below), and, if requested by Owner,
pay, when due, utility and water charges, sewer rent and assessments, and any
other amount

 

8



--------------------------------------------------------------------------------

payable in respect to the Properties from the Account. All bills shall be paid
by Manager within the time required to obtain discounts, if any. Owner may from
time to time request that Manager forward certain bills to Owner promptly after
receipt, and Manager shall comply with any such request. It is understood that
the payment of real property taxes, assessments and insurance premiums will be
paid out of the Account (as hereinafter defined) by Manager at the direction of
Owner. All expenses shall be billed at net cost (i.e., less all rebates,
commissions, discounts and allowances, however designed).

8.      Monies Collected.  Manager shall, in accordance with any applicable loan
requirements or other Controlling Agreement, use diligent efforts to collect all
rent and other monies from tenants of the Properties and any sums otherwise due
the Properties with respect to Owner in the ordinary course of business
including, but not limited to, tenants’ payments for real estate taxes,
insurance, damages and repairs, and common area maintenance, and shall deposit
such monies in the Account (as defined below). In collecting such monies,
Manager shall inform Owner’s tenants that all remittances are to be in the form
of a check, wire transfer, money order, automatic payments or other forms
approved by Owner. Owner authorizes Manager to request, demand and collect all
such rent and other monies due and, at Owner’s request, to institute legal
proceedings in the name of Owner and at Owner’s expense for the collection
thereof and for the dispossession of any tenant in default under its Lease.
Manager shall not compromise with any tenant or waive Owner’s rights under any
Lease without Owner’s prior written consent. Nothing in this Agreement shall be
construed as a guarantee of payment or collection by Manager of rent or other
monies due from tenants of the Properties.

9.      Bank Account.    Manager shall, in accordance with any applicable loan
requirements or other Controlling Agreement, establish and maintain a separate
checking account or accounts (collectively, the “Account”) for funds relating to
the Properties. Manager shall cooperate with Owner and all lenders with respect
to any lock box or cash management agreements established by Owner or any
lender. All monies deposited from time to time in the Account shall be deemed to
be trust funds and shall be and remain the property of Owner and shall be
withdrawn and disbursed by Manager for the account of Owner only as expressly
permitted by this Agreement for the purposes of performing the obligations of
Manager hereunder. No monies collected by Manager on Owner’s behalf shall be
commingled with funds of Manager. The Account shall be maintained, and monies
shall be deposited therein and withdrawn therefrom, in accordance with the
following:

(a)      All sums received from rents and other income from the Properties shall
be promptly deposited by Manager in the Account. Manager shall have the right to
designate two or more persons who shall be authorized to draw against the
Account, but only for purposes authorized by this Agreement.

 

9



--------------------------------------------------------------------------------

(b)      All sums due to Manager hereunder, whether for compensation,
reimbursement for expenditures, or otherwise, as herein provided, shall be a
charge against the operating revenues of the Properties and shall be paid and/or
withdrawn by Manager from the Account.

(c)      All sums necessary to pay the operational expenses of the Properties,
including real estate taxes and insurance premiums, as set forth in
Section 2.C.7.

(d)      By the 20th day of each month, except as otherwise directed by Owner,
Manager shall forward to Owner net operating proceeds from the preceding month,
retaining at all times, however, a reasonable reserve for the subsequent month’s
cash requirements.

10.      Tenant Complaints.    Manager shall maintain business-like relations
with the tenants of the Properties and use commercially reasonable efforts to
resolve any tenant complaint or to cooperate with Owner in so doing.

11.      Controlling Agreements.    Manager has received copies of (and will be
provided with copies of future) applicable articles of incorporation, agreements
of limited partnership, joint venture agreements, operating agreements, loan
agreements, deeds of trust or mortgages, each as may be amended from time to
time, of Owner (the “Controlling Agreements”) and is and will be familiar with
the terms thereof. Manager shall use reasonable care to avoid any act or
omission that, in the performance of its duties hereunder, shall in any way
conflict with the terms of the Controlling Agreements.

12.      Signs.    The Manager shall place and remove, or cause to be placed and
removed, leasing signs upon the Properties as the Manager deems appropriate,
subject, however, to the terms and conditions of the Leases, to any applicable
ordinances, regulations and covenants or restrictions and Owner’s approval of
the size and general appearance of such signs.

13.      Other Services.    Manager shall recommend from time to time to Owner
such procedures with respect to the Properties as Manager may deem advisable for
the most efficient and economic management services which normally are performed
in connection with the operation of first-class office and commercial buildings
or other buildings, as applicable, and perform all services normally provided to
similar premises, without additional charges to Owner.

14.      Office of Foreign Assets Control, Department of the Treasury (“OFAC”):

(a)      Manager hereby acknowledges and agrees that it will be performing OFAC
searches/checks on each potential tenant (including renewals) that may be
leasing space in the Properties. Manager is required to keep verification of the
OFAC check in the tenant file. Manager also agrees that a tenant shall not be
permitted to sublet its space to a new tenant without Manager performing an OFAC
search/check on the potential sublessee.

 

10



--------------------------------------------------------------------------------

(b)      Manager hereby acknowledges and agrees that it will be performing OFAC
(defined below) searches/checks on each potential vendor (including renewals)
that may be performing work in or around the Properties. Manager is required to
keep verification of the OFAC check in the vendor file.

(c)      OFAC searches/checks may be done online using the Bridger Insight Free
Name Check web site at the following link: www.bridgerinsight.choicepoint.com,
or any of the other free name check services that may also be available on the
web.

(d)      All leases, lease renewals and contracts including all construction
contracts, purchase orders and service agreements and renewals thereof shall
include OFAC language.

15.      Compliance with Laws:  Manager shall, in the performance of its
services hereunder, comply with all federal, state, municipal or other
governmental laws, ordinances, rules or regulations affecting the Properties.

(a)      Manager shall also be responsible for complying with REIT testing for
disallowed income subject to U.S. REIT standards. Examples of disallowed income
include, but are not limited to: leasing fees, management fees, a disallowed
service provided to a tenant without charge as a condition of the lease,
amenities that would normally attract a charge but are provided for free, etc.
The last two examples of disallowed income are where there is a service provided
for no charge, but, the income is deemed to exist as a component of rental
income. From Manager’s perspective, REIT testing for disallowed income is based
upon regulatory requirements. The process involves ensuring timely completion of
testing and undertaking an annual survey regarding the property’s income.

(b)      Manager shall not in performance of its services hereunder violate, and
shall comply in all respects with the terms of, any ground lease, space lease,
mortgage, deed of trust or other security instrument binding on or affecting any
of the Properties. If Manager identifies a conflict between the terms of any
such document and the terms of this Agreement, Manager shall not take any action
except to notify Owner and await Owner’s written instructions.

16.      Manager’s Cooperation with Sale of the Properties:  Manager agrees to
facilitate, in any and all manner, and cooperate with Owner’s listing agent for
the sale of the Properties. Such cooperation and assistance shall be considered
a normal function of the property management duties agreed to under the terms of
this Agreement.

 

11



--------------------------------------------------------------------------------

2.D.     Approval of Leases, Contracts, Etc.  In fulfilling its duties to Owner,
Manager hereby is authorized to negotiate, on behalf of Owner, leases for any
Properties, and to negotiate and enter into any other leases, contracts or
agreements on behalf of Owner in the ordinary course of the management,
operation, maintenance and leasing of each Property, subject to the requirement
that Owner execute all leases for Properties in accordance with
Section 2.C.1(b), the limitations set forth above in Section 2.C, any leasing
and property management guidelines established by Owner, and the Annual Business
Plan set forth in Section 2.E.3 below; provided, however that Manager shall not
enter into any lease, contract or agreement on behalf of Owner that would cause
a material deviation from the Annual Business Plan. Owner hereby appoints
Manager as Owner’s authorized agent for the purposes of executing, as the agent
of Owner, all such leases, contracts and agreements. Manager is required to
clearly identify itself as Owner’s agent and to inform all third parties with
whom Manager is dealing that Manager is acting solely as Owner’s agent with
respect to the Properties and is not itself the owner of the Properties. Manager
is further required to correct any known misunderstanding with respect to the
ownership of the Properties. In addition, Owner agrees to (a) specifically
assume in writing all obligations of Owner under all such leases, contracts and
agreements entered into by Manager as the agent of Owner upon termination of
this Agreement, and (b) indemnify, protect, defend, save and hold harmless
Manager and all of the other Manager Indemnified Parties of and from any and all
Losses (as defined in Section 5.D below) that may be imposed on any or all of
them in connection with or relating to the obligations of Owner under any such
leases, contracts or agreements following the termination of this Agreement. If
Manager subcontracts any of the obligations required of Manager hereunder,
Manager shall cause the subcontract to include provisions which require the
subcontractor (a) to a thirty (30) day termination for convenience clause,
(b) to clearly identify itself as Owner’s agent and to inform all third parties
with whom subcontractor is dealing that it is acting solely as Owner’s agent
with respect to the Properties and is not itself the owner of the Properties and
(c) to correct any known misunderstanding with respect to the ownership of the
Properties; provided, however that Manager shall not enter into an agreement
delegating its day to day property management obligations or functions hereunder
without Owner’s prior written consent.

2.E.     Accounting, Records and Reports.

1.        Records.  Manager shall maintain all office records and books of
account and shall record therein, and keep copies of, each invoice received from
services, work and supplies ordered in connection with the maintenance and
operation of the Properties and Manager’s record retention policy. Such records
shall be maintained on a double entry basis. Owner and persons designated by
Owner shall at all reasonable time have access to and the right to audit and
make independent examinations of such records, books and accounts and all
vouchers, files and all other material pertaining to the Properties and this
Agreement, all of which Manager agrees to keep safe, available and separate from
any records not pertaining to the Properties, at a place recommended by Manager
and approved by Owner.

 

12



--------------------------------------------------------------------------------

2.        Monthly Reports.    The financial reporting responsibilities of
Manager are set forth in Appendices B, C and D attached hereto (the “Reporting
Requirements”). Manager acknowledges and agrees that it has had the opportunity
to review the contents of the Reporting Requirements prior to executing this
Agreement, and agrees to comply with and be bound by the terms thereof and to
compile and submit all reports in the format required by Owner in accordance
with its established Documents and Forms (“Documents and Forms”) which will be
provided to Manager within ten (10) days. Manager acknowledges and agrees that
the Documents and Forms and Reporting Requirements are proprietary to Owner, and
Manager agrees that Manager, its employees, agents or representatives shall not
disseminate, release or use the Reporting Requirements for any purpose other
than the performance of Manager’s obligations hereunder.

(a)      Updates/Additions:  The Reporting Requirements may be updated from time
to time as deemed necessary by Owner, both to change or delete existing
provisions and to add new provisions. In the event of modifications or updates
to the policies, procedures, forms or information contained in Reporting
Requirements Owner shall provide written notification (“Update Notice”) of
modifications to the Reporting Requirements (the “Updated Requirements”) to
Manager via e-mail to Manager’s designated Property Management Representative
(defined below). Within five (5) business days of receipt of such Update Notice,
Manager shall inform Owner in writing via e-mail whether any such Updated
Requirements constitute a Material Updated Requirement (as defined below). If
Manager informs Owner that the Updated Requirements are not Material Updated
Requirements, then Owner will use reasonable efforts to provide a courtesy
e-mail copy of the notice to all other employees of Manager for which Manager
has supplied valid e-mail addresses, but failure to notify any of Manager’s
personnel other than the Property Management Representative shall not affect the
validity of the notice. Any Updated Requirements shall become effective upon the
latter of: (1) the date specified in the e-mail notice, or (2) the sixth
business day after receipt of the Update Notice by the Property Management
Representative and Manager has not provided Owner with notice that any Updated
Requirements are Material Updated Requirements.

(b)      If Manager has informed Owner that any update/addition is a Material
Updated Requirement in accordance with subsection (a) above, the Owner and
Manager agree to negotiate in good faith the amount of reimbursement of
additional costs that Owner shall pay Manager to implement and provide the
Material Updated Requirement(s). As used in this Agreement, a “Material Updated
Requirement” means additional requirements in the aggregate that increase the
time of non-Reimbursable Staff Members on an individual Property by more than
eight (8) hours per month.

 

13



--------------------------------------------------------------------------------

(c)      In addition, Appendices B, C and/or D shall be updated jointly by Owner
and Manager, each acting reasonably and in good faith, upon any modification of
Schedule I to add or remove a Property pursuant to this Agreement, but only if
Owner or Manager requests such an update with respect to such Property based on
its attributes. Any updates pursuant to this subsection (c) shall be subject to
the provisions in subsection (b) above, except that the addition of a Property
to Schedule I shall not be treated as a Material Updated Requirement unless
there are requirements unique to such Property that, in the aggregate, increase
the time of non-Reimbursable Staff Members on an individual Property by more
than eight (8) hours per month.

3.        Budgets and Leasing Plans.    No later than ninety (90) days before
each calendar year end, Manager shall prepare and submit to Owner for its
approval an operating budget, capital budget and a marketing and leasing plan
(collectively, the “Annual Business Plan”) on each Property for the calendar
year immediately following such submission. The Annual Business Plan shall be in
the form approved by Owner prior to the date thereof. As often as reasonably
necessary during the period covered by any such budget, Manager may submit to
Owner for its approval an updated Annual Business Plan incorporating such
changes as shall be necessary to reflect cost over-runs and the like during such
period. If Owner disapproves any such Annual Business Plan, Manager shall submit
a revised Annual Business Plan, as applicable, within twenty (20) days of
receipt of the notice of disapproval, and Owner shall have twenty (20) days to
provide notice to Manager if it disapproves of any such revised Annual Business
Plan. In the event that an operating budget has not been approved prior to each
December 31, the operating budget for the prior twelve month period shall govern
to the extent of any unapproved items. In the event a capital budget has not
been approved by Owner prior to each December 31, Manager shall not make any
capital or extraordinary expenditures for the Properties (other than in the
event of an emergency) without the prior written consent of Owner.

Manager shall use reasonable diligence and employ commercially reasonable
efforts to ensure that the actual costs of maintaining and operating the
Properties shall not exceed the budgeted amount in total or in any one
accounting category. All expenses must be charged to the proper account on
either the operating budget or capital budget and no expense may be classified
or reclassified for the purpose of avoiding an excess in the annual budgeted
amount of an accounting category. Manager agrees to use commercially reasonable
efforts to inform Owner, promptly after they become known to Manager, or any
material increases in costs and expenses that were not foreseen during the
budget preparation period, and were, therefore, not reflected in the operating
budget or capital budget.

4.        Legal Requirements.  Manager shall execute and file when due all
forms, reports, and returns required by law relating to the employment of its
personnel. Manager shall be responsible for notifying Owner in the event it
receives notice that any Improvement on a Property or any equipment therein does
not comply

 

14



--------------------------------------------------------------------------------

with the requirements of any statute, ordinance, law or regulation of any
governmental body, public authority or official thereof having or claiming to
have jurisdiction thereover. Manager shall promptly forward to Owner any
complaints, warnings, notices or summonses received by it relating to such
matters. Owner represents that, to the best of its knowledge, each of its
Properties and any equipment thereon will, upon acquisition by Owner, comply
with all such requirements. Owner authorizes Manager to disclose the ownership
of each Property by Owner to any such officials. Owner agrees to indemnify,
protect, defend, save and hold harmless Manager and its member(s), partner(s),
stockholder(s), officers, directors, employees, managers, successors and assigns
including, but not limited to, any Submanager (collectively, the “Manager
Indemnified Parties”) of and from any and all Losses (as defined in
Section 5.D.1 hereof) that may be imposed on any or all of them by reason of the
failure of Owner to correct any past, present or future violation or alleged
violation of any and all past, present or future laws, ordinances, statutes, or
regulations of any public authority or official thereof, having or claiming to
have jurisdiction thereover, of which it has actual notice.

5.        Tax Returns.    Except for applicable requirements relating to
reporting sales tax and leases of tangible property, the preparation of which
shall be the responsibility of Manager, Manager shall have no responsibility for
the preparation of any federal, state or local tax reports or returns on behalf
of Owner, but Manager shall provide such information as shall be reasonably
requested by Owner to assist Owner’s preparation of such tax reports and
returns.

6.        Sarbanes-Oxley Compliance.    Manager shall maintain procedures for
accounting and reporting necessary for the Company to comply with the
Sarbanes-Oxley Act, Public Law No. 107-204, and the rules and regulations
promulgated thereunder.

III.      EXPENSES

3.A.      Owner’s Expenses.  Except as otherwise specifically provided, all
reasonable and customary costs and expenses incurred hereunder by Manager in
fulfilling its duties to Owner shall be the responsibility of Owner to the
extent included in the Annual Business Plan described in Section 2.E.3 above or
as otherwise agreed by Owner. Such costs and expenses may include wages,
salaries and other employee-related expenses of Manager or a third party,
including an Affiliate, and all legal, travel and other out-of-pocket expenses
which are directly related to the management of specific Properties, to the
extent permitted by the Statement of Policy Regarding Real Estate Investment
Trusts adopted by the North American Securities Administrators Association, Inc.
All costs and expenses for which Owner is responsible under this Agreement shall
be paid by, or reimbursed to, Manager out of the Account. In the event the
Account does not contain sufficient funds to pay all such costs and expenses,
Owner shall fund all sums necessary to meet such unpaid costs and expenses
within thirty (30) days of receipt of notice from Manager and an itemization of
such unpaid costs and expenses. Nothing in this Agreement shall obligate Manager
to advance its own funds on behalf of Owner.

 

15



--------------------------------------------------------------------------------

3.B.      Manager’s Expenses.  Manager shall, out of its own funds, pay all of
its general, overhead and administrative expenses (including those for off-site
employees or offices not located within the Properties) except as set forth in a
budget submitted by Manager and approved by Owner pursuant to Section 2.E.3
above or as otherwise specifically approved in advance by Owner.

3.C.      Manager’s Cost to Be Reimbursed.  After payment by Manager, Manager
may be reimbursed out of the Account for costs of the gross salary and wages or
pro rata share thereof, federal and state unemployment taxes, social security
taxes, group medical and health insurance premiums, worker’s compensation
insurance, Owner’s Share of Eligible Severance Payments (as defined below) and
other benefits or burdens of Manager’s employees required to properly,
adequately, safely and economically manage, operate and maintain the Properties
in accordance with this Agreement, provided that such employees have been
identified by position and enumerated in an approved budget. As used herein:
(1) an “Eligible Severance Payment” shall mean any severance payment made by
Manager to any Reimbursable Staff Member (as defined below) in connection with
the termination of such Reimbursable Staff Member’s employment that resulted
either from Owner’s termination of this Agreement, the sale of an individual
property, or Owner’s request that such Reimbursable Staff Member no longer be an
on-site employee of Manager at the Property (unless such request was made for
cause); (2) a “Reimbursable Staff Member” shall mean any employee of the Manager
who, prior to the termination of such employee’s employment, worked as an
employee of the Manager at the Property; and (3) the “Owner’s Share of Eligible
Severance Payments” shall mean one hundred percent (100%) of all Eligible
Severance Payments that are allocable to the Property, based on each such
terminated Reimbursable Staff Member’s tenure working for Manager relative to
the time such Reimbursable Staff Member worked as an on-site employee of Manager
at the Property. In no event shall Manager be reimbursed by Owner for costs
attributable to losses arising from negligence or fraud on the part of Manager
or Manager’s employees.

IV.      MANAGER’S COMPENSATION

4.A.      Management Fee.    Commencing on the Effective Date, Owner shall pay
Manager a property management fee in an amount equal to, unless otherwise
agreed, four and 3/10ths percent (4.3%) of Gross Revenues (the “Management Fee”)
on a monthly basis from the rental income received from the Properties over the
term of this Agreement, provided, however, that subject to the approval of the
Company’s independent directors, the Management Fee may be increased with
respect to the management of any Property located outside of the United States.
Manager’s compensation under this Section 4.A shall apply to all Leases,
including renewals, extensions or expansions of Leases. The Management Fee may
include the reimbursement of the specified cost incurred by Manager of engaging
another person or entity to perform Manager’s responsibilities hereunder,
provided, however, that Manager shall be responsible for payment to such third
parties. Nothing herein shall prevent Manager from entering fee-splitting
arrangements with third parties with respect to the Management Fee.

4.B.      Leasing Fee.  In addition to the compensation paid to Manager under
Section 4.A above, Manager shall be entitled to receive a separate fee for the
Leases of new tenants and renewals of Leases with existing tenants in an amount
not to exceed the fee customarily charged in arm’s-length transactions by others
rendering similar services in the same geographic area for

 

16



--------------------------------------------------------------------------------

similar properties as determined by a survey of brokers and agents in such area,
as specifically described on Appendix E. Appendix E shall be updated jointly by
Owner and Manager, each acting reasonably and in good faith, upon any
modification of Schedule I to add or remove a Property pursuant to this
Agreement.

4.C.      Project Management Fee.  In addition to the compensation paid to
Manager under Section 4.A above, Owner shall pay to Manager, with respect to any
tenant or capital improvements, a separate fee in an amount equal to five
percent (5%) of all hard and soft costs and expenses actually paid or incurred
in connection with the construction and installation of such improvements. As to
each project, the fee shall be due and payable upon completion.

4.D.      Oversight Fee.  The Company shall pay Manager an oversight fee in an
amount equal to 20/100ths of one percent (0.20%) of Gross Revenues (the
“Oversight Fee”) on a monthly basis from rental income received from the
Properties over the term of this Agreement. In consideration for the Oversight
Fee, the Manager agrees to provide oversight over the Company’s portfolio of
Properties, coordinate matters that arise from the Company holding Properties in
multiple jurisdictions, and provide certain accounting and tax support for the
Company with respect to its portfolio of Properties (the “Oversight Services”).

4.E.      Audit Adjustment.  If any audit of the records, books or accounts
relating to the Properties discloses an overpayment or underpayment of
Management Fee or Oversight Fee, the Manager, or the Owner or the Company, as
applicable, shall promptly pay to the other party the amount of such overpayment
or underpayment, as the case may be. If such audit discloses an overpayment of
Management Fee or Oversight Fee for any fiscal year of the greater of 2% or
$5,000 than the correct Management Fee or Oversight Fee for such fiscal year,
Manager shall bear the cost of such audit.

V.      INSURANCE AND INDEMNIFICATION

5.A.     Insurance to be Carried.  Manager during the term of this Agreement
shall keep in force at its expense insurance substantially in conformance with
the following:

 

  (a) Commercial general liability insurance for claims of bodily injury and
property damage due to the management, operation and maintenance of the
Properties. Such insurance shall have a combined single limit of not less than
Ten Million Dollars ($10,000,000) each occurrence/aggregate. Owner should be
named as additional insured.

 

  (b) Workers’ Compensation insurance in accordance with applicable statutory
law.

 

  (c) Business auto liability coverage insuring bodily injury and property
damage with a combined single limit of not less than One Million Dollars
($1,000,000) per accident for owned, non-owned and hired vehicles.

 

  (d)

A fidelity bond with a corporate surety or employee dishonesty/crime insurance
covering all employees who handle or are responsible for the rents and revenues
from each of the Properties or for the payment of expenses from Owner’s account.
The fidelity bond shall be in the amount not less then Five Million Dollars

 

17



--------------------------------------------------------------------------------

 

($5,000,000) with a maximum deductible of Two Hundred Fifty Thousand Dollars
($250,000). The bond shall include a loss payable endorsement in favor of Owner.

 

  (e)

Professional Liability coverage with limits not less then Five Million Dollars
($5,000,000) per incident and Five Million Dollars ($5,000,000) annual aggregate
covering real estate management operations and leasing operations when
applicable.

 

  (f)

To the extent carried by other property managers in the same market, any other
insurance reasonably required by Owner, or required by law.

The policies required to be maintained by Manager shall be with companies rated
A- or better by Standard & Poors or A- to very good by the A.M. Best Company.
Insurers shall be licensed to do business in the state in which the Property are
located and domiciled in the USA. Certificates of insurance shall be delivered
to Owner prior to the Effective Date of the Agreement and not less than annually
thereafter at least ten (10) days prior to the expiration date of the old
policy. Each policy of insurance shall provide notification to Owner at least
thirty (30) days prior to any cancellation or modification to reduce the
insurance coverage.

5.B.      Cooperation with Insurers.    Manager shall cooperate with and provide
reasonable access to the Properties to representatives of insurance companies
and insurance brokers or agents with respect to insurance which is in effect or
for which application has been made. Manager shall use its best efforts to
comply with all requirements of insurers.

5.C.      Accidents and Claims.  Manager shall promptly investigate and shall
report in detail to Owner all accidents, claims for damage relating to the
Properties, operation or maintenance of the Properties, and any damage or
destruction to the Properties and the estimated costs of repair thereof, and
shall prepare for approval by Owner all reports required by an insurance company
in connection with any such accident, claim, damage, or destruction. Such
reports shall be given to Owner promptly and any report not so given within five
(5) days after the occurrence of any such accident, claim, damage or destruction
shall be noted in the monthly report delivered to Owner pursuant to
Section 2.E.2 herein. Manager is authorized to settle any claim against an
insurance company not exceeding $5,000 arising out of any policy and, in
connection with such claim, to execute proofs of loss and adjustments of loss
and to collect and receipt for loss proceeds. If a claim against an insurance
company exceeds $5,000, Manager shall take no action specified in the
immediately preceding sentence with respect thereto without the prior approval
of Owner.

5.D.      Indemnification.

1.      General.  Owner shall indemnify, protect, defend, save and hold harmless
Manager and all of the other Manager Indemnified Parties from and against any
and all claims, causes of action, demands, suits, proceedings, loss, judgments,
damage, awards, liens, fines, costs, attorney’s fees and expenses, of every kind
and nature whatsoever (collectively, “Losses”), that may be imposed on or

 

18



--------------------------------------------------------------------------------

incurred by Manager by reason of the willful misconduct, negligence and/or
unlawful acts (such unlawfulness having been adjudicated by a court of proper
jurisdiction) of Owner; provided, however, that such indemnification and
exculpation shall not extend to any such Losses arising out of the willful
misconduct, negligence and/or unlawful acts (such unlawfulness having been
adjudicated by a court of proper jurisdiction) of or breach of this Agreement by
Manager, its agents, servants, or employees; provided, further, that such
indemnification and exculpation shall be limited to the extent that Manager
recovers insurance proceeds with respect to such matter.

2.      Property Damage, Etc.  Owner agrees to indemnify, defend, protect, save
and hold harmless Manager and all of the other Manager Indemnified Parties from
any and all Losses in connection with or in any way related to each Property and
from liability for damage to each Property and injuries to or death of any
person whomsoever, and damage to property; provided, however, that such
indemnification and exculpation shall not extend to any such Losses arising out
of the willful misconduct, negligence and/or unlawful acts (such unlawfulness
having been adjudicated by a court of proper jurisdiction) of or breach of this
Agreement by Manager, its agents, servants, or employees; provided, further,
that such indemnification and exculpation shall be limited to the extent that
Manager recovers insurance proceeds with respect to such matter. Manager shall
not be liable for any error of judgment or for any mistake of fact or law, or
for anything that it may do or refrain from doing, except in cases of willful
misconduct, negligence and/or unlawful acts (such unlawfulness having been
adjudicated by a court of proper jurisdiction). Manager agrees to indemnify,
defend, protect, save and hold harmless Owner and its members, partners,
stockholders, officers, directors, employees, managers, successors and assigns
(collectively, the “Owner Indemnified Parties”) from any and all Losses arising
out of any injury or damage to any person or property whatsoever for which
Manager is responsible occurring in, on, or about the Properties, including,
without limitation, the Improvements, when such injury or damage shall be caused
by the willful misconduct, negligence and/or unlawful acts (such unlawfulness
having been adjudicated by a court of proper jurisdiction) of or breach of this
Agreement by Manager, its agents, servants, or employees, except to the extent
that any Owner Indemnified Party recovers insurance proceeds with respect to
such matter.

3.      Environmental Matters.    Owner hereby warrants and represents to
Manager that to the best of Owner’s knowledge none of the Properties have
previously been or are presently being used to treat, deposit, store, dispose of
or place any hazardous substance that may subject Manager to liability or claims
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (42 U.S.C. Section 9607), as amended, or any other statute, law, rule,
regulation or ordinance regarding the treatment, storage or disposition of any
hazardous substance. Furthermore, Owner shall indemnify, protect, defend, save
and hold harmless Manager and all of the other Manager Indemnified Parties from
any and all Losses involving, concerning or in any way related to any past,
current or future claims regarding the treatment, deposit, storage, disposal or
placement by any party other than Manager of hazardous substances on or about
the Properties.

 

19



--------------------------------------------------------------------------------

4.      Indemnification Procedure.  If a claim, action, or proceeding by a
third-party (a “Claim”) is made against Owner, an Owner Indemnified Party,
Manager, or a Manager Indemnified Party (the “Indemnified Party”) for which the
Indemnified Party intends to seek indemnity under this Section 5.D, the
Indemnified Party shall promptly notify the party against whom indemnification
is sought (the “Indemnitor”) in writing of such Claim, setting forth a
description of such Claim in reasonable detail (the “Indemnification Notice”);
provided, however, that failure to give such Indemnification Notice shall not
relieve the Indemnitor of its obligations hereunder, except to the extent the
Indemnitor has been prejudiced by such failure. The Indemnitor shall have thirty
(30) days after receipt of the Indemnification Notice to undertake, conduct and
assume control, through counsel of its own choosing reasonably satisfactory to
the Indemnified Party, and at its own expense, of the settlement or defense of
such Claim, so long as the Indemnitor notified the Indemnified Party of such
defense in writing within thirty (30) days after the Indemnified Party has given
notice of the third-party Claim and the Indemnitor conducts the defense of the
third-party Claim actively and diligently, and the Indemnified Party shall
cooperate fully in connection therewith; provided, however, that the Indemnified
Party may participate in such settlement or defense through counsel chosen by
such Indemnified Party and paid at its own expense; and, provided, further, that
the Indemnified Party shall pay the fees and disbursements of such separate
counsel unless (a) the employment of such separate counsel has been specifically
authorized in writing by the Indemnitor, (b) the Indemnitor has failed to assume
the defense of such third party Claim within thirty (30) days after receipt of
the Indemnification Notice with counsel reasonably satisfactory to such
Indemnified Party, or (c) the named parties to the proceeding in which such
Claim has been asserted include both the Indemnitor and such Indemnified Party
and, in the reasonable opinion of counsel to such Indemnified Party, there
exists one or more defenses that may be available to the Indemnified Party that
are in conflict with those available to the Indemnitor. The Indemnified Party
shall not pay or settle any such Claim without the written consent of the
Indemnitor, which consent shall not be unreasonably withheld. If the Indemnitor
has received the Indemnified Party’s Indemnification Notice and does not notify
the Indemnified Party in writing within thirty (30) days after receipt of such
notice that it elects to undertake the defense thereof, the Indemnified Party
shall have the right to undertake, at Indemnitor’s cost, risk and expense, the
defense, compromise or settlement of the Claim, but shall not thereby waive any
right to indemnity therefor pursuant to this Agreement. The parties hereto agree
to cooperate fully with each other in connection with the defense, negotiation
or settlement of any such third-party Claim. Notwithstanding anything in this
Section 5.D to the contrary, the Indemnitor shall not, except with the written
consent of the Indemnified Party (which such consent shall not be unreasonably
withheld), enter into any settlement that (y) does not include as an
unconditional term thereof the giving by the person or persons asserting such
Claim of an unconditional release of the Indemnified Party from liability with

 

20



--------------------------------------------------------------------------------

respect to such Claim, or (z) involves non-monetary relief or remedy that is
binding upon the Indemnified Party, including any restrictions on the
Indemnified Party’s ability to operate or compete.

5.        Limitations.    Notwithstanding anything to the contrary in this
Agreement, any indemnification and exculpation by Owner under this Agreement is
subject to any limitations imposed under Owner’s Articles of Incorporation or
any amendments thereto.

VI.      TERM

6.A.      Term.    This Agreement commenced on the Effective Date and shall
continue until terminated in accordance with the earlier to occur of the
following:

1.        Six years from the Effective Date.    However, this Agreement will be
automatically extended for successive six (6) year periods after the end of the
initial term unless Owner or Manager gives at least ninety (90) days prior
written notice of its intention to terminate the Agreement;

2.        Immediately upon written notice by one party to the other party upon
the occurrence of any of the following:

(a)        A decree or order is rendered by a court having jurisdiction:
(i) adjudging the other party as bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, readjustment, arrangement, composition
or similar relief for the other party under the federal bankruptcy laws or any
similar applicable law or practice; or (ii) appointing a receiver or liquidator
or trustee or assignee in bankruptcy or insolvency of the other party or a
substantial part of the property of the other party, or for the winding up or
liquidation of its affairs;

(b)        The other party: (i) institutes proceedings to be adjudicated a
voluntary bankrupt or an insolvent; (ii) consents to the filing of a bankruptcy
proceeding against it; (iii) files a petition or answer or consent seeking
reorganization, readjustment, arrangement, composition or relief under any
similar applicable law or practice; (iv) consents to the filing of any such
petition, or to the appointment of a receiver or liquidator or trustee or
assignee in bankruptcy or insolvency for it or for a substantial part of its
property; (v) makes an assignment for the benefit of creditors; (vi) is unable
to or admits in writing its inability to pay its debts generally as they become
due unless such inability shall be the fault of the first party; or (vii) takes
corporate or other action in furtherance of any of the aforesaid purposes; or

(c)        The party providing such notice having Cause (after the expiration of
the relevant cure period); or

3.        Mutual consent of the parties to terminate this Agreement.

 

21



--------------------------------------------------------------------------------

Upon termination, the obligations of the parties hereto shall cease, provided
that Manager and Owner shall comply with the provisions hereof applicable in the
event of termination and Manager shall be entitled to receive all compensation
which may be due to Manager hereunder up to the date of such termination, and
provided, further, that if this Agreement terminates pursuant to clause 2 above,
the parties shall have such other remedies as may be available at law or in
equity.

6.B.    Manager’s Obligations After Termination.    Upon the termination of this
Agreement, Manager shall have the following duties:

1.        Manager shall deliver to Owner, or its designee, all transferable or
assignable books and records with respect to the Properties.

2.        Manager shall transfer or assign to Owner, or its designee, all
transferable or assignable service contracts and personal property relating to
or used in the operation and maintenance of the Properties, except personal
property paid for and owned by Manager. Manager shall also, for a period of
sixty (60) days immediately following the date of such termination, make itself
available to consult with and advise Owner, or its designee, regarding the
operation, maintenance and leasing of the Properties.

3.        Manager shall render to Owner an accounting of all funds of Owner in
its possession and shall deliver to Owner a statement of Management Fees claimed
to be due Manager and shall cause funds of Owner held by Manager relating to the
Properties to be paid to Owner or its designee.

4.        Manager shall deliver to Company a statement of Oversight Fees claimed
to be due Manager and Company, upon its verification that such statement is
accurate, shall promptly pay such claimed fees to Manager.

5.        All provisions of this Agreement that require Manager to have
insurance, or to protect, defend, save, hold harmless and indemnify or to
reimburse Owner shall survive any expiration or termination of this Agreement
and, if Owner is or becomes involved in any claim, proceeding or litigation by
reason of having been Owner, such provisions shall apply as if this Agreement
were still in effect.

Manager shall furnish all such information and take all such action as Owner
shall require to effectuate an orderly and systematic termination of Manager’s
duties and activities under this Agreement. Manager hereby grants a limited
power of attorney to Owner to endorse any checks received in connection with the
Properties and hereby assigns to Owner effective upon the date of such
termination any and all rights Manager may have in and to the Properties’
records.

6.C.    Owner’s Obligations Upon Termination.    Owner shall pay or reimburse
Manager for any sums of money due it under the Management Agreement for services
and expenses prior to termination of this Agreement. All provisions of this
Agreement that require Owner to have insured, or to protect, defend, save, hold
harmless and indemnify or to reimburse Manager shall survive any expiration or
termination of this Agreement and, if Manager is or becomes involved in any
claim, proceeding or litigation by reason of having been Manager of

 

22



--------------------------------------------------------------------------------

Owner, such provisions shall apply as if this Agreement were still in effect.
The parties understand and agree that Manager may withhold funds for sixty
(60) days after the end of the month in which this Agreement is terminated to
pay costs and expenses previously incurred but not yet invoiced and to close
accounts. Should the funds withheld be insufficient to meet the obligations of
Manager to pay costs and expenses previously incurred, Owner will, upon demand,
advance sufficient funds to Manager to ensure fulfillment of Manager’s
obligation to do so, within ten (10) days of receipt of notice and an
itemization of such unpaid costs and expenses.

6.D.      Removal of Properties from Schedule I.    From time to time during the
term of this Agreement, Owner shall have the right to amend Schedule I hereto by
removing a given Property (each, a “Removable Property”) from such Schedule I if
and only if:

1.        Owner shall sell, transfer, or convey title to such Removable Property
to a bona fide, non-Affiliate; provided; however; that Owner shall give at least
thirty (30) days prior written notice of its intention to remove such Removable
Property from Schedule I pursuant to this clause (1); or

2.        Owner has Cause (after the expiration of the relevant cure period)
relating specifically to such Removable Property.

In addition, from time to time during the term of this Agreement, Manager shall
have the right to amend Schedule I hereto by removing a given Property from such
Schedule I if and only if Manager has Cause (after the expiration of the
relevant cure period) relating specifically to such Property.

VII.    COVENANTS AND WARRANTIES

7.A. Manager covenants and warrants that:

1.        Manager is qualified to manage the Properties and perform the services
assumed hereunder has, and will have at the relevant time the resources,
capacity, expertise and ability in terms of equipment, software, know-how and
personnel to provide the services in the manner required under this Agreement;

2.        Manager has all rights necessary (including licenses) to provide the
services it is obligated to provide under this Agreement;

3.        all reporting and invoicing for services will be compatible with and
integrate with Owner’s systems as communicated between the parties;

4.        Manager shall require any third party submanagers to implement, at
their own cost and expense, appropriate internal controls including an SAS 70
audit or similar internal audit report;

5.        Manager’s use of any software (other than its own software) or
equipment relating to the services provided under this Agreement will not
infringe the intellectual property rights of any other person;

 

23



--------------------------------------------------------------------------------

6.        Manager will supply the services promptly, diligently and
professionally, in accordance with the highest professional standards and
practices;

7.        the services will be fit for the purposes and meet the criteria set
out in the Reporting Requirements;

8.        Manager will:

 (a)        efficiently use the resources or services necessary to provide the
services;

 (b)        perform the services in the most cost-effective manner consistent
with the required  level of quality and performance;

9.        Manager’s signing, delivery and performance of this Agreement will not
constitute:

 (a)        a violation of any judgment, order or decree;

 (b)        a material default under any material contract by which it or any of
its assets are  bound; or

 (c)        an event that would, with notice or lapse of time, or both,
constitute such a default;

10.      Manager has the requisite power and authority to enter into this
Agreement and to carry out the obligations contemplated by this Agreement;

11.      Intentionally Omitted

12.      Manager represents and warrants that (a) Manager and each person or
entity owning an interest in Manager is (i) not currently identified on the
Specially Designated Nationals and Blocked Persons List and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States,
(b) none of the funds or other assets of Manager constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Manager (whether directly or indirectly), (d) none of the funds of
Manager have been derived from any unlawful activity with the result that the
investment in Manager is prohibited by law or that the Agreement is in violation
of law, and (e) Manager has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the

 

24



--------------------------------------------------------------------------------

International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Manager is prohibited by law or Manager is in violation of law; and

13.      Manager covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Owner in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Manager has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Owner under the Agreement and (d) at the
request of Owner, to provide such information as may be requested by Owner to
determine Manager's compliance with the terms hereof. Manager hereby
acknowledges and agrees that Manager's inclusion on the List at any time during
the term of the Agreement shall be a material default of the Agreement, and this
Agreement shall automatically terminate. Notwithstanding anything herein to the
contrary, Manager shall take commercially reasonable efforts not to permit the
Property or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Property by any such person or
entity shall be a material default of the Agreement.

VIII.    MISCELLANEOUS

8.A.      Notices.    All notices, approvals, consents and other communications
hereunder shall be in writing, and, except when receipt is required to start the
running of a period of time, shall be deemed given and received when delivered
in person or on the second (2nd) business day after its mailing by either party
by registered or certified United States mail, postage prepaid and return
receipt requested, to the other party, at the addresses set forth after their
respective name below or at such different addresses as either party shall have
theretofore advised the other party in writing in accordance with this Section
8.A.

 

Owner:      Global Income Trust, Inc.      Attention: Chief Financial Officer
     CNL Center at City Commons      450 South Orange Avenue      Orlando,
Florida 32801 Manager:      CNL Global Income Managers, LLC      c/o CNL Global
Income Advisors, LLC      CNL Center at City Commons      450 South Orange
Avenue      Orlando, Florida 32801

 

25



--------------------------------------------------------------------------------

8.B.      Governing Law; Venue.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, and any action
brought to enforce the agreements made hereunder or any action which arises out
of the relationship created hereunder shall be brought exclusively in the
federal or state courts for Orange County, Florida.

8.C.      Assignment; Subcontracting.    Manager may not assign this Agreement
either directly or indirectly without the prior written consent of Owner.
Notwithstanding the foregoing, Manager may, without the consent of Owner,
(1) assign or delegate partially or in full its duties and rights under this
Agreement and the fees and compensation related thereto to a duly qualified and
licensed Affiliate of Manager; or (2) subcontract with a duly qualified and
licensed third-party to perform all or some of Manager’s duties and
responsibilities under this Agreement as to one or more specific Properties.
Manager shall promptly notify Owner in writing of any such permitted assignment,
delegation or subcontract to such Affiliate or third party. Further, and
notwithstanding anything to the contrary contained in this Agreement, from time
to time the provisions of a subcontract with such Affiliate or third party,
and/or the provisions of a Joinder, may differ from the provisions of this
Agreement, depending upon various factors, including without limitation, market
conditions in the jurisdiction where the subject property is located or what
business terms are reasonable and customary for the subcontractor; and any such
variances, so long as they do not violate applicable law, shall not be deemed a
breach of this Agreement.

8.D.      No Waiver.    The failure of either party to seek redress for
violation or to insist upon the strict performance of any covenant or condition
of this Agreement, shall not constitute a waiver thereof for the future.

8.E.      Amendments.    This Agreement may be amended only by an instrument in
writing signed by the party against whom enforcement of the amendment is sought.

8.F.      Headings.    The headings of the various subdivisions of this
Agreement are for reference only and shall not define or limit any of the terms
or provisions hereof.

8.G.      Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all parties reflected thereon as the signatories.

8.H.      Entire Agreement.    This Agreement, together with any Joinder signed
by Owner, contains the entire understanding and all agreements between Owner and
Manager respecting the management of the Properties. There are no
representations, agreements, arrangements or understandings, oral or written,
between Owner and Manager relating to the management of the Properties that are
not fully expressed herein.

8.I.      Dispute Resolution.

 1.      Disputes Notice.    If a dispute or difference arises between Manager
and Owner in respect of any fact, matter or thing arising out of, or in any way
in connection with this Agreement, either party may give the other a written
notice giving particulars of the dispute or difference.

 

26



--------------------------------------------------------------------------------

  2.      Expert Determination.    If the dispute is not resolved within
fourteen (14) days after a notice is given under Section 8.I.1 above, the
dispute maybe submitted, by the party raising it, to an expert determination, by
an industry expert agreed by the parties, or, if no agreement is reached within
twenty one (21) days of the notice under Section 8.I.1 above, appointed by the
President of Building Owner’s and Manager’s Association “BOMA”, or if it no
longer exists such organization which most closely fulfils the functions which
were carried out by BOMA. If an expert appointed under this Section 8.I.2:
becomes unavailable prior to giving his or her determination; or otherwise does
not give his or her determination within the time required by Section 8.I.3;
this Section 8.I.2 will reapply.

  3.      Procedure for Determination.    The expert will: act as an expert and
not as an arbitrator; proceed in any manner he or she thinks fit; conduct any
investigation which he or she considers necessary to resolve the dispute or
difference; examine such documents, and interview such persons, as he or she may
require; have regard to any submissions of the parties but ignore all directions
of the parties; make such directions for the conduct of the determination as he
or she considers necessary; and give his or her determination within twenty
seven (27) days of the referral of the dispute or such other time agreed between
the parties and need not give reasons for his or her determination.

  4.      Agreement.    The parties must enter into an agreement with the expert
containing such terms as are reasonably required by the expert, including:

(a)      a release of any liability which the expert may otherwise incur for any
act or omission, other than actual fraud, during the course of the determination
of the dispute; and

(b)      a term that each party will pay one-half of the expert’s costs.

  5.      Determination of Expert.    The determination of the expert: must be
in writing; and will be final and binding upon the parties.

  6.      Continuation of Works.    Despite the existence of a dispute or
difference between the parties Manager must: continue to provide the services;
and otherwise comply with its obligations under the Agreement.

8.J.       Activities of Manager.    The obligations of Manager pursuant to the
terms and provisions of this Agreement shall not be construed to preclude
Manager from engaging in other activities or business ventures, whether or not
such other activities or ventures are in competition with the Properties or the
business of Owner.

8.K.      Independent Contractor.    Manager and Owner shall not be construed as
joint venturers or owners of each other pursuant to this Agreement, and neither
shall have the power to bind or obligate the other except as set forth herein.
In all respects, the status of Manager to Owner under this Agreement is that of
an independent contractor. It is expressly understood and agreed that payments
hereunder shall be payments by Owner to Manager as an independent contractor and
not as an employee, partner or joint venture of Owner.

 

27



--------------------------------------------------------------------------------

8.L.      No Third-Party Rights.    Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except for (a) such rights as
shall inure to a successor or permitted assignee pursuant to Section 8.C herein,
(b) such rights as the Manager Indemnified Parties shall have pursuant to
Sections 2.D, 2.E, and 5.D herein, and (c) such rights as the Owner Indemnified
Parties shall have pursuant to Section 5.D herein.

8.M.      Severability.    The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

8.N.      Interpretation.    This Agreement shall be deemed to have been drafted
jointly by the parties, and therefore no provision of this Agreement shall be
construed against or interpreted to the disadvantage of any party by reason of
such party having, or being deemed to have, drafted, devised, or imposed such
provision.

8.O.      Subordination.    This Agreement, and any and all rights of Manager
hereunder, are and shall be subject and subordinate to any financing (whether
senior financing, mezzanine level financing, or preferred equity) respecting the
Properties (or any portion thereof) (collectively, the “Property Financings”),
and any Leases with respect to the Properties or any portion thereof, and all
renewals, extensions, modifications, consolidations and replacements thereof,
and to each and every advance made or hereafter to be made under any such
Property Financings or Leases. This section shall be self-operative and no
further instrument of subordination shall be required. In confirmation of such
subordination, Manager shall promptly execute, acknowledge and deliver any
instrument that Owner, the landlord under any of the Leases or the holder of any
such Property Financings or the trustee or beneficiary of any deed of trust or
any of their respective successors in interest may reasonably request to
evidence such subordination. At any time and from time to time, upon not less
than ten (10) business days prior notice from Manager or Owner, the certifying
party shall furnish to the requesting party, or a designee thereof, an estoppel
certifying that this Agreement is unmodified and in full force and effect (or
that this Agreement is in full force and effect as modified and setting forth
the modifications), the date to which Manager has been paid hereunder, that to
the knowledge of the certifying party, no default or an event of default has
occurred and is continuing or, if a default or an event of default shall exist,
specifying in reasonable detail the nature thereof and the steps being taken to
remedy the same, and such additional information as the requesting party may
reasonably request. Any subordination or estoppel furnished pursuant to this
Section 8.O may be relied upon by Owner, and its affiliates, Lenders, and any
prospective landlord or lender of the Property or any portion thereof. Manager
shall not unreasonably withhold its consent to any amendment to this Agreement
reasonably required by such lender or lessor, provided that such amendment does
not (i) increase Manager’s financial obligations hereunder, or (ii) have a
material adverse effect upon Manager’s rights hereunder, or (iii) materially
increase Manager’s non-economic obligations hereunder.

 

28



--------------------------------------------------------------------------------

8.P.      Confidential Information.      Any and all books, records and
information (regardless of the form of disclosure or the medium used to store or
represent it) which Manager first becomes aware through disclosure by Owner to
Manager or otherwise through Manager’s involvement with Owner and its business
operations (the “Confidential Information”) are and shall remain the property of
Owner but shall be made available to Manager for its use and knowledge in
assuming the duties and responsibilities of Manager under this Agreement.
Manager covenants with Owner that it: will maintain the Confidential Information
in strict confidence; will only use the Confidential Information for the purpose
of carrying out its obligations under this Agreement; and will not disclose, or
permit to be disclosed the Confidential Information to any person without the
prior written consent of Owner except as required by law.

8.Q.      Penalties for Non-performance.   In the event that Manager fails to
comply with the terms outlined in this Agreement or in the Reporting
Requirements, Owner may seek any remedy allowed at law or in equity. Any fee,
late charge or penalty due to a third party and incurred from Manager’s
non-performance, shall be paid by Manager.

8.R.      Owner’s Representative.   Owner may, by written notice to Manager,
delegate all or any portion of its authority hereunder to a designated
representative of Owner (“Owner’s Representative”). All decisions made by
Owner’s Representative shall be binding on Owner until Manager has received
written notice of Owner’s termination of such delegation. Owner hereby
designates CNL Global Income Advisors, LLC, a Delaware limited liability
company, as the initial Owner’s Representative with respect to all of Owner’s
authority hereunder.

8.S.      Subsidiary’s Separate Contract Rights.    It is understood and agreed
that notwithstanding anything to the contrary contained in this Agreement,
(i) any corporation, limited liability company, partnership, business trust or
other entity of which the Company, directly or indirectly, owns or controls at
least fifty percent (50%) of the voting securities or economic interests (each,
a “Subsidiary”) that owns a Property located in jurisdictions outside of the
United States (referred to herein as “Foreign Properties”), and (ii) any
Subsidiary that owns a Property within the United States may, under certain
circumstances as determined by Manager and such Subsidiary, enter into contracts
directly with property management and/or leasing entities other than Manager for
any or all of the property management and other services referenced herein,
except for Oversight Services which shall continue to be the direct
responsibility of Manager. In such event, unless otherwise agreed, (i) only the
Oversight Fee will be payable to Manager by the Company with respect to any such
Foreign Properties or other Properties (unless the applicable Subsidiary fails
to pay or perform any amounts or obligations that it is obligated to pay or
perform under such separate contract, in which event the Company shall continue
to be obligated to pay or perform such unpaid amounts or unperformed obligations
as required under this Agreement, as if such separate contract had not been
entered into), and (ii) the Subsidiary that owns the applicable Foreign Property
or other Property will execute a Joinder to this Agreement and will be treated
as an Owner, but such Joinder shall be subject to such Subsidiary’s rights and
obligations under the separate contract. The execution and delivery of any such
separate contract shall not enlarge the obligations or limit the rights of the
Company and any applicable Subsidiary (taken

 

29



--------------------------------------------------------------------------------

together), on the one hand, or the Manager, on the other hand, under this
Agreement. In any such circumstance, this Agreement shall be automatically
deemed modified as required to ensure that the Company and any applicable
Subsidiary (taken together), on the one hand, and the Manager, on the other
hand, are each in no worse a position with respect to all legal and economic
rights and obligations as they would have been in the absence of any such
subcontract, assignment, delegation or separate agreement. In furtherance of the
foregoing, the parties agree to take such additional steps or provide such
further assurances as are reasonably necessary to achieve the parties’ intent as
described in this paragraph.

[Remainder of Page Intentionally Left Blank – Signature Pages Follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

GLOBAL INCOME TRUST, INC. By:       /s/ Robert A. Bourne                 Name:  
Robert A. Bourne Title:   Chief Executive Officer GLOBAL INCOME, LP By:   Global
Income GP, LLC, its general partner By:   Global Income Trust, Inc., its
managing member   By:      /s/ Robert A. Bourne                 Name: Robert A.
Bourne   Title:   Chief Executive Officer

 

 

CNL GLOBAL INCOME MANAGERS, LLC

By:   CNL Global Income Advisors, LLC, its manager  
By:      /s/ Steven D. Shackelford         Name: Steven D. Shackelford  
Title:   Chief Financial Officer

 

31



--------------------------------------------------------------------------------

JOINDER

[to be executed by each Property owner concurrent with

the addition of the Property owner’s name to Schedule I]

The undersigned,                                         , a
                                        , as of this        day of
                    , 20      , hereby joins in the execution of the Third
Amended and Restated Master Property Management and Leasing Agreement dated
                    , 20      , as further amended and/or amended and restated
from time to time, to bind itself by all of the terms and conditions thereof.

 

  [                                                                      ]    
By:                                                                      
Name:                                                                 
Title:                                                                 



--------------------------------------------------------------------------------

SCHEDULE I

PROPERTIES TO BE MANAGED BY MANAGER



--------------------------------------------------------------------------------

APPENDIX A

SCHEDULE OF KEY EMPLOYEES



--------------------------------------------------------------------------------

APPENDIX B

GENERAL MONTHLY PROPERTY MANAGEMENT REPORTING

Monthly Report Timeline

All reports are due by the end of the 1st day of the following month. Reports
can be attached directly into the property management system. In the case when a
designated day does not fall on a business day, the activity is to occur on the
next business day of the month with each subsequent day moved back the
respective amount of days.

Cash activity is to be cut off in the property management on the 20th of the
month to facilitate meeting final reporting deadlines per the following schedule
(listed in Central time):

Post all open cash batches by noon on the 20th of each month

After the next month’s tenant charges have been charged to the tenants, print
the monthly statements and send out to the tenants by 2:00 pm on the 20th of
each month

Calculate the monthly management fee and print final monthly check run by 3:00
pm on the 20th of each month

Owner to close A/R and A/P modules by 5:00 pm on the 20th of each month

Before month-end reports to be attached to property management system by end of
the second business day following the 20th of each month

Manager company locked out of current month journal entries at 12:01 am on the
fifth business day following the 20th of each month

After month-end reports to be attached to property management system by end of
day first day of the new month

Monthly Property Management Report

The Monthly Property Management Report is a narrative report summarizing the
period’s activity for the property. The Monthly Property Management Report is
due by the end of the 7th of each month and is to include all monthly operating
activity through the end of the calendar month. The following format should be
used and include information based on the standard templates which can be found
in the Standard Monthly Property Management Report Package document:

Table of contents

I.        Income & Expense Summary with material variance commentary

II.       Accounts Receivables – over 60 days and over $10,000 per tenant with
actions/recommendations (if in collection, refer to Litigation Report)

 

B-1



--------------------------------------------------------------------------------

  III. Occupancy & Activity Summary

 

  IV. Rollover Schedule – 12 to 18 months

 

  V. Marketing Efforts

VI.      Major Capital & Tenant Improvements (see Extraordinary Expenditure
Report for detail – add commentary to explain variance)

 

  VII. Facilities Maintenance Update (Major repairs/preventative maintenance
projects)

 

  VIII. General Property Management & Administrative Initiatives and Issues

 

  IX. Major Litigation Issues and Updates (Litigation Report)

 

  X. Insurance and Real Estate Tax Issues

 

  XI. Ownership Issues

Appendix:

 

  - Extraordinary Expenditure Report

 

  - Detailed Capital Expense Report

 

  - Major Repairs Report

 

  - Management Fee Calculation Reconciliation

 

  - Excess Cash Distribution Statement

 

  - Leasing Activity Report

 

  - Square Footage Reconciliation Report

 

  - Aged Delinquencies

 

  - Detailed Variance Analysis

 

  - Disbursements Report

 

  - 24-Month Rollover Schedule

 

  - Letters of Credit – Upcoming Expirations

For detail/information regarding the monthly financial reporting requirements,
review the information in Appendix C.

 

B-2



--------------------------------------------------------------------------------

APPENDIX C

MONTHLY FINANCIAL REPORTING REQUIREMENTS

Instructions:

Submit the following monthly documents in a report entitled Monthly Financial
Reports in the order they are listed below no later than the 2nd business day of
the following calendar month-end, unless otherwise identified, as a PDF file in
the “Property” section within the property management system.

 

 

Budget to Actual Variance Analysis:

The Budget to Actual Variance Analysis should include thorough explanations for
all actual income and expense account balances which vary from the
month-to-month budget by 10% or from the year-to-date budget by 5% AND which
exceeds the maximum allowable dollar variance amount of $5,000. The variance
analysis should be completed according to Owner’s chart of accounts.

 

 

Trial Balances:

The Property Manager must provide trial balances, in Owner’s chart of accounts,
providing monthly activity in addition to the applicable YTD balances for each
reporting entity.

 

 

Balance Sheet:

The Balance Sheet contains the year-to-date balances for all assets, liabilities
and equity for an individual property.

 

 

Income Statement:

The Income Statement Summary contains both actual and budgeted income and actual
and budgeted expense information at the major account levels for both the
current month and year-to-date.

 

 

 

C-1



--------------------------------------------------------------------------------

Bank Statement & Account Reconciliation:

The current month’s operating bank statement and account reconciliation for the
operating accounts must be included in the monthly reporting package. Bank
statements will end on the 20th of each month. Each bank account must have its
own reconciliation.

 

 

Fixed Asset Additions:

Detail of fixed asset additions from the prior month will be reviewed for tax
purposes.

 

 

Profit & Loss Statements:

PNL statement actual vs. budget detail should be compared on a monthly and
year-to-date basis.

 

 

Tenant Income Detail:

The Tenant Income Detail shows the beginning accounts receivable balance,
current month’s charges, amounts collected by type of income, and the ending
accounts receivable balance. The end-of-month balance column should show any
prepaid or delinquent accounts. The ending balance for the month should always
be carried forward to the following month’s report as the beginning balance.
Please total all columns by account category at the end of the report. If
necessary, provide a reconciliation of this report to the general ledger account
balances.

 

 

Aged Accounts Receivable Report:

The Aged Accounts Receivable Report includes all delinquent receivables
categorized by number of days past due. This should be reconciled to the
end-of-month balance on the Tenant Income Detail. Balances should not include
security deposits. The report should include comments regarding attempts to
collect and should include commentary for any balances greater than $50,000 that
are also 60 days aged and all balances that are 90 days aged.

 

 

Doubtful Accounts:

In the event a reserve for doubtful accounts is established to fairly state the
collection probability of receivables, a schedule is required which reconciles
the reserve balance to the general ledger and provides tenant level detail and
applicable comments.

 

 

 

C-2



--------------------------------------------------------------------------------

Write-off Request Form:

The Write-off Request Form verifies action was recommended by the Property
Manager and Owner’s asset manager (“Asset Manager”) to write-off accounts
receivable amounts. A copy of the signed form should be submitted with the
monthly accounting package when applicable. All write-off requests require Owner
Board approval.

 

 

Free Rent and Rental Abatements:

A schedule of all free rent or rental abatement activity should be included in
the monthly accounting package. The accounting treatment and economics for such
activity should be clearly explained.

 

 

Schedule of Deferred Rent Concessions:

Property Manager will calculate and provide supporting schedules for applicable
FASB 13 adjustments on a lease-by-lease basis. Such adjustments will be included
in the general ledger activity in accordance with US GAAP. Property Managers
operating in Owner Yardi environment may not be subject to this requirement.
Please confirm with your controller.

 

 

Check Register:

The check register contains a detail of all checks written for property
expenditures during the current month.

 

 

Expense Detail:

The Expense Detail shows the expenses paid during the month by expense account.

 

 

Accounts Payable:

The Accounts Payable report represents invoices that have been received and
recorded, but checks have not been issued. If necessary, please provide a
reconciliation of this report to the general ledger account balances.

 

 

 

C-3



--------------------------------------------------------------------------------

Accrual Schedules:

Accrual schedules must be submitted in the monthly accounting package detailing
the accrual entries made to the general ledger in the current month.

 

 

Capitalization Policy:

Owner’s policy is to capitalize all lease commissions in excess of $1,000 and
for lease terms of greater than one year. Additionally, any single expenditure
for a capital asset which equals or exceeds $5,000 should be capitalized. Any
capital expenditure, regardless of amount, relating to a project where total
project costs equal or exceed $5,000, should also be capitalized. Please pay
close attention to the definition of a capital asset in the capitalization
policy.

 

 

Capital Expense:

All types of capital expenditures shall be recorded on a schedule and submitted
with the Monthly Financial Reports package. The “Capital Expenditures” form
within the Accounting section of the Documents and Forms shows an example of how
building improvements and tenant improvements should be listed. Record in detail
the monthly expenditures by project or tenant, as applicable. The estimated
project cost should agree with the amount budgeted or the amount per the lease
proposal. Construction in progress accounts should be used for long-term
construction projects until complete to reduce the potential of calculating
depreciation on accrued capital or incomplete projects. The total paid per month
should agree with the monthly accounting report. Copies of invoices should
accompany the capital schedules for all entries made to these accounts. Please
note on the schedule the month in which a project is completed. A project is
considered complete when the improvement is first put in a state of readiness
and is available for a specifically assigned function. Refer to the
Capitalization Policy section above for further explanation on what can be
capitalized.

 

 

Lease Commission:

An example of recording lease commissions on a monthly basis can be found in the
“Capital Expenditures” form within the Accounting section in the Documents and
Forms. This form details expenses during the month that were charged to account
Capitalized Lease Commissions and/or account Non-capitalized Lease Commissions.
Copies of invoices should accompany the schedule for any entry to the lease
commission capital account. Refer to the Capitalization Policy section above to
determine whether a lease commission should be capitalized.

 

 

 

C-4



--------------------------------------------------------------------------------

Security Deposits:

All security deposit moneys will be kept by Owner in an account in the state in
which the property is located. Due to differences in state laws, special
consideration will be made for properties in states with specific requirements.
If you have questions, consult with your accountant and we will consult with
appropriate parties in such instances. A list of security deposits, by tenant,
will be required. Include a memo with the monthly accounting report summarizing
the monthly activity of security deposits for the property (i.e., amounts
received by tenant, amounts applied to income or outstanding receivable balances
due to move outs, etc.).

 

 

General Ledger:

Submit a General Ledger generated by the property management system providing
all detail activity and posted entries for the applicable reporting period.

 

 

Invoices:

Send copies of all invoices for lease commissions, tenant improvements and
capital improvements. Owner will calculate all depreciation and amortization
expense, thus the need for copies of the supporting documentation for audit
purposes.

 

 

Accounting Period:

The accounting period cut-off day is the 20th of each month. The monthly
management report and supporting detail should be submitted to the property
management system as an attachment in the Property section no later than the 2nd
business day of the following month.

 

 

Actuals Application:

All monthly income and expenses must be entered into the property management
system by Manager no later than the 2nd business day of the following month.

 

 

 

C-5



--------------------------------------------------------------------------------

Reforecast:

Due to the importance of projecting future operating results, a reforecast of
the remaining future periods will be required on a monthly basis. This
reforecast will include year-to-date actual information as well as original
budget and revised projections. Comments relating to % and revised assumptions
as also required.

 

 

Distributable Cash:

The Property Manager must provide a monthly calculation of excess cash available
at the property indicating the cash available for distribution to Owner. The
projection should include the existing cash balance at the end of the period and
applicable adjustments for accounts payable, accrued expenses, including real
estate tax accrual and non-cash accruals, less a reasonable working capital
reserve. Future excess cash projections may also be required.

 

 

Consolidated Accounting:

The Manager will be responsible for consolidation of the property information in
a form and format acceptable to the Asset Manager.

 

 

Standard Templates:

The Property Management Company must provide monthly information via
standardized templates required by Owner, such as Capital Expenditures, Budget
to Actual Variance Analysis and Excess Cash Distribution. The templates can be
found in the Accounting section in the Documents and Forms.

 

C-6



--------------------------------------------------------------------------------

APPENDIX D

ANNUAL REPORTING REQUIREMENTS

Annual Budgets:

Annual budgets are used to monitor the performance of Owner’s real estate
properties. The budgeting process begins every fall when Owner sends detailed
information outlining budget reporting deadlines to help guide you through the
budgeting process.

Key points:

Questions regarding the annual budgets should be directed to your accountant.

Budgets shall contain estimated monthly cash flows, a list and explanation of
assumptions used in arriving at projected leasing activity and rates, expenses
and capital expenditures.

Budgets must be prepared on an accrual basis.

 

 

Estimate of Deferred Maintenance & Capital Expenditure:

Manager shall, for each calendar year, prepare and submit to Owner a proposed
Capital Budget in a format approved by Owner for releasing expenses and the
replacement, repair and maintenance of equipment or improvements of a capital
nature on or about the Property. Refer to the “General Requirements” and
“Construction Guidelines and Procedures” sections of the Operating Guidelines
for more details.

 

 

Operating Expense Reimbursement Reconciliations:

Manager shall, for each calendar, year prepare and submit to Owner a schedule of
operating expense reimbursement reconciliations for review.

 

 

1099-MISC Reporting:

Manager will continue to be responsible for reporting 1099 information to the
Internal Revenue Service. Please determine the impact if utilizing the Yardi
environment administered by Owner. If vendor history is detailed in two property
management systems, information should be combined for 1099 reporting, if
applicable.

 

 



--------------------------------------------------------------------------------

APPENDIX E

LEASING FEE